In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Rings County (Goldstein, R.), dáted June 16, 2005, which, after a hearing, inter alia, modified his visitation schedule to provide him with only three days of visitation during the summer.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The determination of the Family Court, which saw and heard the witnesses, is entitled to great deference and will not be disturbed unless it lacks a sound and substantial basis in the record (see Matter of Rho v Rho, 19 AD3d 605, 606 [2005]). The testimony adduced at the hearing was sufficient to support the Family Court’s determination that the modification of the father’s visitation was in the best interests of the child.
Further, the father’s contention that the Family Court erred in not reopening the hearing to admit the forensic report into evidence is unpreserved for appellate review (see Matter of Coles v Bailey, 267 AD2d 723 [1999]). In any event, the record does not indicate that the report was necessary in order for the court to resolve the visitation issue (see Matter of Diaz v Santiago, 8 AD3d 562, 563 [2004]; Matter of Peters v Peters, 260 AD2d 952, 953 [1999]).
The father’s remaining contentions are without merit. Miller, J.E, Schmidt, Mastro and Lunn, JJ., concur.